 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 108 
In the House of Representatives, U. S.,

February 4, 2009
 
RESOLUTION 
Providing for consideration of the bill (S. 352) to postpone the DTV transition date. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (S. 352) to postpone the DTV transition date. All points of order against consideration of the bill are waived except those arising under clause 10 of rule XXI. The bill shall be considered as read. All points of order against the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to commit. 
2.Section 2 of House Resolution 92 is amended by striking February 4 and inserting February 26. 
 
Lorraine C. Miller,Clerk.
